Citation Nr: 0315057	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  92-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinosinusitis.

2.  Entitlement to service connection for residual disability 
of chronic tonsillitis, status post tonsillectomy.  


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1979 to December 
1979, from November 1980 to November 1981, and from December 
1990 until June 1991.  The veteran had service in the 
Southwest Asia theater of operations from January 9, 1991 to 
May 8, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1992 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.

These matters were previously before the Board in August 1994 
and July 1999.  On those occasions, remands were ordered to 
accomplish further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Competent (clinical) evidence of record establishes that 
the veteran has chronic allergic rhinosinusitis that is 
causally related to service.  

3.  The competent (medical) evidence does not show that the 
veteran has residual disability of chronic tonsillitis 
causally related to service.


CONCLUSIONS OF LAW

Allergic rhinosinusitis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.317, 3.380 (2002).

Residual disability of chronic tonsillitis was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1117, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claims.  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, the most recent supplemental statement of the case, 
issued in February 2003, informed the veteran of VA's 
development assistance.  Additionally, a March 2002 letter 
specifically explained what evidence the veteran was required 
to submit in furtherance of his claims, and what development 
activity VA would undertake.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claims, other relevant records pertaining to service, VA 
medical records, and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports dated.  Additionally, statements of the 
veteran in support of his claim are associated with the 
record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.
 
Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than December 31, 2006 and 
by history, physical examination and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).



Factual background

Upon enlistment examination in July 1979, the veteran had no 
sinus, mouth or throat abnormalities.  A report of medical 
history completed at that time was similarly negative for any 
such defects.  

An Army physical examination conducted in April 1981 was 
normal and no sinus, tonsil, or allergy problem was 
clinically noted or indicated on a contemporaneous report of 
medical history.  

Later in April 1981, service medical records reveal treatment 
for nasal discharge.  The diagnosis was rhinitis.  

A physical examination performed in September 1982 showed 
normal sinuses and throat.  However, a clinical notation 
indicated a slight reddening of the mucosa of the nose, with 
little obstruction of air passage.  At that time, the veteran 
indicated ear, nose and throat trouble on his report of 
medical history.  This was reported as chronic nasal 
discharge with pain in the inner nostrils.

Physical examination in July 1985 was unremarkable relative 
to the disabilities at issue, and the report of medical 
history was silent as to any sinus, tonsil, or allergy 
problem.  A report of periodic clinical examination performed 
in January 1988, and report of medical history completed at 
that time, were unremarkable relative to the disabilities at 
issue.  

In December 1990 the veteran was referred for ear, nose and 
throat examination pursuant to complaints of chronic throat 
infections and sinusitis.  A January 1991 treatment report 
noted a history of chronic sinusitis and indicated radiologic 
examination was within normal limits.  

A physical examination performed in April 1991 revealed nose, 
sinus and mouth and throat trouble.  It was indicated that 
the veteran experienced chronic irritation and chronic pain.  
Such were also noted in a report of medical history completed 
at that time.  In a signed chronological record of medical 
care, dated in April 1991, the veteran indicated that, while 
in the Southwest Asia region, he experienced chronic throat 
pain and sinus infection.

A history of a chronic sinus problem, and bilateral maxillary 
sinus tenderness, were noted in May 1991.  A radiologic 
report indicated the sinuses were clear, and that there was 
slight nasal septal deviation to the right.  On ear, nose and 
throat physical examination, at that time, it was clinically 
noted there was no evidence of chronic sinusitis, and no 
tonsil hypertrophy.  The diagnosis was probable allergic 
rhinitis.  A subsequent May 1991 treatment record indicated 
complaints of a sore throat, times 4 months.  Sinusitis was 
not detected upon objective testing.  

Following service, VA outpatient treatment reports dated from 
June to August 1991 reflect the veteran was seen for 
complaints of a sore throat when chronic tonsillitis was 
diagnosed.  The veteran was seen for emergency care and 
treatment at a military medical facility in August 1991 for 
complaints of chronic sore throat and chronic sinus problems.  
Following an ear, nose and throat consultation, the 
assessments were chronic tonsillitis and nasal congestion.  
There was no acute therapy indicated.  

A VA ear, nose and throat examination in March 1992 produced 
diagnoses of chronic tonsillitis and allergic rhinosinusitis.  
X-ray examination of the paranasal sinuses showed minimal 
mucoperiosteal reaction involving the left maxillary antrum, 
characterized as sequela from previous sinus disease.  

Treatment reports dated August 1992 through October 1992 from 
Bella Vista Hospital reveal care for chronic tonsillitis.  A 
tonsillectomy was performed in October 1992.

Treatment records from Bristol Myers Squibb show that the 
veteran received care for a sore throat in August 1992.  A 
November 1992 report revealed nasal stuffiness.  A further 
treatment report, apparently written in October 1994, 
contained a diagnosis of a recurrent sore throat and allergic 
rhinitis.  

The veteran was examined by VA in December 1999.  The veteran 
was diagnosed with status post tonsillectomy and allergic 
rhinosinusitis.  The examiner stated that he could not 
specify the etiology of the tonsillitis.  He added that it 
was not possible for the veteran to have tonsillitis at the 
present time.

The veteran was examined by VA in January 2003.  He presented 
with nose and throat complaints.  He was diagnosed with 
allergic rhinitis, mild, and with mild maxillary sinusitis.  
A tonsillectomy in October 1992 due to recurrent tonsillitis 
was also noted.  The examiner commented that the evidence 
revealed treatment for nasal and allergy conditions prior to 
the veteran's service in the Persian Gulf.  The VA examiner 
also noted that x-rays during active duty and following 
separation were negative for sinusitis.  The examiner further 
commented that the evidence did not demonstrate that the 
veteran's pre-existing nasal and throat problems were 
permanently aggravated by his tour of duty in Southwest Asia.  

Analysis 

I.  Service connection for allergic rhinosinusitis.

As noted previously, the law provides a presumption of 
service-connection for Persian Gulf War veterans who acquire 
certain conditions, such as neurologic signs and symptoms, on 
or prior to December 31, 2006.  In order to be entitled to 
such presumption, the condition must be "chronic," defined 
as existing for 6 months or more.  See 38 C.F.R. 
§ 3.317(a)(3).  Moreover, the condition cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii).  

In the present case, the presumption afforded under 38 C.F.R. 
§ 3.317 can not serve as a basis for a grant of service 
connection for allergic rhinosinusitis.  That condition has 
been clinically diagnosed, thereby rendering 38 C.F.R. 
§ 3.317 inapplicable.

Having eliminated 38 C.F.R. § 3.317 as a potential means for 
a grant of service connection for allergic rhinosinusitis, 
the Board must now consider direct service connection.  As 
previously stated, a successful service connection claim will 
contains the following three elements: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, it must be remembered that the veteran 
had three distinct periods of service.  He was first inducted 
in July 1979.  His enlistment examination at that time was 
absent any indication of sinus or allergy problems.  Thus, 
the veteran is presumed to be in sound condition as to that 
period of service.  See 38 C.F.R. § 3.304.  Moreover, no 
evidence of record shows treatment for allergic 
rhinosinusitis prior to that date so as to rebut that 
presumption.  The veteran separated from his first tour of 
duty in December 1979 with no evidence of treatment for nasal 
or allergic conditions.  Thus the evidence does not show in-
service treatment for the veteran's currently diagnosed 
allergic rhinosinusitis with respect to this first period of 
active duty, and no competent medical evidence makes such an 
etiological connection.  

The veteran next entered service in November 1980.  At that 
time, the medical evidence failed to reveal any nasal or 
allergy difficulties.  Again, the presumption of soundness 
applies and is not rebutted by clear and unmistakable 
evidence showing that the veteran's allergic rhinosinusitis 
preexisted his second period of service.  

During his second tour of military duty, the evidence shows 
treatment for nasal discharge.  The veteran was diagnosed 
with rhinitis at that time.  That period of service ended in 
November 1981, with no further findings of nasal or allergy 
problems.  

Following the veteran's second tour of duty, he reported ear, 
nose and throat trouble on a September 1982 report of medical 
history.  Examination at that time revealed normal sinuses, 
however.  Furthermore, subsequent examinations conducted in 
July 1985 and January 1988 also yielded normal findings.  

Based on the fact that the April 1981 treatment for nasal 
discharge was an isolated incident, and that several 
subsequent examinations failed to indicate sinus or allergy 
problems, the Board finds that such condition was then acute 
and transitory and did not constitute an ongoing disability 
incurred during the veteran's second tour of duty.  Thus, 
prior to the veteran's third and final tour of duty, the 
evidence does not establish the ongoing existence of either a 
chronic sinus or chronic allergy problem.

The veteran's final tour of duty began in December 1990.  As 
discussed above, the veteran entered that period of service 
in sound condition, because, while an earlier diagnosis of 
rhinitis existed several other examinations failed to reveal 
a sinus or allergy condition such as to clearly and 
unmistakably rebut the presumption of soundness on entrance 
to service.  See 38 C.F.R. § 3.304.  During this period of 
service, there was extensive treatment for a chronic sinus 
problem.  The primary symptom was chronic irritation.  In May 
1991, a diagnosis of probable allergic rhinitis was rendered.  
Subsequent ear, nose and throat consultations confirmed a 
diagnosis of allergic rhinosinusitis and allergic rhinitis.

Thus, the evidence shows that the veteran incurred allergic 
rhinosinusitis during a period of active duty, and that such 
condition did not preexist service.  While the VA examiner in 
January 2003 rejected the contention that the veteran's 
current disability related to active service, his rationale 
was that the allergic rhinitis preexisted service.  However, 
as discussed above, that conclusion is not in accordance with 
the facts of this case and therefore is of no probative 
value.  Moreover, once that opinion is disregarded, the Board 
finds that the evidence is in equipoise regarding the 
question of etiology and that and the benefit of the doubt 
doctrine should be applied to allow for a grant on this 
issue.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



II.  Service connection for residual chronic tonsillitis.  

As noted previously, the law provides a presumption of 
service-connection for Persian Gulf War veterans who acquire 
certain conditions, such as neurologic signs and symptoms, on 
or prior to December 31, 2006.  In order to be entitled to 
such presumption, the condition must be "chronic," defined 
as existing for 6 months or more.  See 38 C.F.R. 
§ 3.317(a)(3).  Moreover, the condition cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii).  

In the present case, the presumption afforded under 38 C.F.R. 
§ 3.317 can not serve as a basis for a grant of service 
connection for chronic tonsillitis.  That condition has been 
clinically diagnosed, thereby rendering 38 C.F.R. § 3.317 
inapplicable.

Having eliminated 38 C.F.R. § 3.317 as a potential means for 
a grant of service connection for residuals of chronic 
tonsillitis, the Board must now consider direct service 
connection.  As previously stated, a successful service 
connection claim will contain the following three elements: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 7 Vet. App. at 341, 346.  

In the present case, there is no showing of an in-service 
incurrence of tonsillitis.  Service medical records reveal 
treatment for allergic rhinitis, but did not demonstrate any 
diagnosis of tonsillitis.  Moreover, the file lacks competent 
medical evidence to causally relate the veteran's tonsillitis 
to service.  Indeed, a VA examiner in December 1999 stated 
that the etiology of the veteran's tonsillitis could not be 
determined.  

Without evidence to establish an in-service incurrence or 
without an etiological opinion linking any tonsillitis 
residuals to active duty, the veteran's claim of entitlement 
to service connection must fail.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for allergic rhinosinusitis is granted. 

Service connection for residual disability of chronic 
tonsillitis is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

